RULEY, JUDGE:
This claim was filed against the respondent for damages sustained by a 1972 Ford Galaxy automobile registered in the *318name of the claimant, Jack D. Bailey. The claimants lived on Sweeneysburg Road, about eight miles from Beckley, West Virginia. The two-lane road is maintained by the respondent. On the morning of December 15, 1977, at approximately 10:00 a.m., the claimant, Betty Louise Bailey, was driving to Beckley on Sweeneysburg Road at 35 miles per hour. The road was wet. Nearly a mile from her home, as she was entering a curve in the road, she came upon a pickup truck belonging to the respondent parked on the right-hand side of the road facing in her direction. She testified that the wheels on the right side of the truck were on the highway. She further stated that a dump truck of the respondent was approaching from the opposite direction over the center line on the highway. The truck, proceeding slowly, returned to its lane of traffic as she approached. Mrs. Bailey slowed down, applied her brakes, and skidded into the dump truck. There were no signs or flagmen to warn of the parked pickup truck. The highway was about fifteen feet wide, and the width of the berm where the pickup was parked was about six feet.
The driver of the respondent’s dump truck, Gary Wayne Rollison, testified, “I seen her way ahead of the straightaway. So, I was slowing down. She was coming around there pretty fast it seemed like to me. Now, when she come around that pickup, she just looked at me and just got scared and laid on the brakes and slid sideways and hit me. I had already put my truck in the ditch by that time.” Mr. Rollison further testified that there were no flagmen because respondent’s vehicle was not on the highway.
From the record, it is the opinion of the Court that claimants have not proved by a preponderance of the evidence that the accident was caused by the negligence of the respondent. Accordingly, the claim is disallowed.
Claim disallowed.